DISMISS and Opinion Filed June 9, 2021




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-18-00032-CV

   E-SYSTEMS CORPORATION, RONALD FINLAYSON, AND DAVID
                     ZISSKIND, Appellants
                             V.
           LIQUID CAPITAL EXCHANGE, INC., Appellee

                On Appeal from the 14th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-16-16142

                        MEMORANDUM OPINION
                Before Justices Myers, Partida-Kipness, and Garcia
                             Opinion by Justice Garcia
      We reinstate this appeal. In July 2018, we abated this case due to David

Zisskind’s bankruptcy. See TEX. R. APP. P. 8.2. The Court conducted an independent

review of the federal Public Access to Court Electronic Records (PACER) system

which shows the bankruptcy case associated with this appeal was terminated on

October 15, 2018, effectively dissolving the automatic stay.

      We notified the parties by letter dated May 7, 2021, requesting they inform

the Court of the status of the bankruptcy and of this appeal. We cautioned that the
failure to respond would result in the appeal being dismissed for want of prosecution.

See id. 42.3(b),(c). To date, no party has responded.

      Because we gave the parties an opportunity to show why we should not

dismiss the appeal for want of prosecution and no one responded, we dismiss this

appeal. See id. 42.3(b), (c); The Tex. Ranger Oil Co. v. Alamo Fluids, Inc., 2021 WL

1731795, at *1 (Tex. App.—Dallas May 3, 2021, no pet. h.) (mem. op.).




                                           /Dennise Garcia/
                                           DENNISE GARCIA
                                           JUSTICE

180032F.P05




                                         –2–
                                  S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

E-SYSTEMS CORPORATION,                       On Appeal from the 14th Judicial
RONALD FINLAYSON, AND                        District Court, Dallas County, Texas
DAVID ZISSKIND, Appellants                   Trial Court Cause No. DC-16-16142.
                                             Opinion delivered by Justice Garcia.
No. 05-18-00032-CV          V.               Justices Myers and Partida-Kipness
                                             participating.
LIQUID CAPITAL EXCHANGE,
INC., Appellee

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.


Judgment entered June 9, 2021




                                       –3–